Citation Nr: 1732179	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  13-25 055 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for disability of the left shoulder.


ATTORNEY FOR THE BOARD


A. Richard, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from April 2004 through January 2012.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In August 2013, a Statement of the Case was issued, and, in September of that year, the Veteran filed his substantive appeal (via a VA Form 9).  He did not request a hearing.

In July 2015, the Board remanded the claim on appeal for additional development and the case now returns for further appellate review. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore, any future consideration of the Veteran's claim should take into account the existence of the electronic record. 


FINDINGS OF FACT

1.  The Veteran failed to report for his January 2017 and April 2017 VA examinations of the left shoulder, and has not provided good cause for this action.

2.  A left shoulder disorder was noted during service, but the evidence does not show that the Veteran has a current left shoulder disorder. 


CONCLUSION OF LAW

The criteria to establish service connection for a left shoulder disorder are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.655 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence VA will obtain versus the information and evidence he is expected to provide.  38 C.F.R. § 3.159 (2016). 

The Veteran was mailed appropriate VCAA notice in September 2011, prior to the initial April 2012 rating decision.  See 38 U.S.C.A. §§ 5102 , 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim.  Id.  VA's duty to notify has been satisfied.

VA's duty to assist has also been satisfied. The Veteran's Service Treatment Records (STRs) and VA treatment records were obtained, and the Veteran was afforded a VA examination in October 2011.  Additionally, as the Board's July 2015 remand directed, the Veteran was scheduled for two other VA examinations in January 2017 and April 2017 to determine if he had a current left shoulder disability, or if as a Gulf War Veteran, he had an undiagnosed illness related to his service.   However, the Veteran failed to report and without good cause proffered, the Board will adjudicate his original compensation claim for service connection based on the evidence of record.  See 38 C.F.R. § 3.655 (b).

The Board finds that the agency of original jurisdiction (AOJ) substantially complied with July 2015 Board remand.  In addition to scheduling the VA examination, the AOJ obtained updated VA treatment records.  As the AOJ has substantially complied with the Board's July 2015 remand directives, no further action is necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

The Veteran has not indicated that he has any further evidence to submit to VA or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained; therefore, there is no further action to be undertaken in order to comply with the provisions of 38 U.S.C.A. § 5103 (a), § 5103A, or 38 C.F.R § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

Merits of the Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2016).  Service connection requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498   (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).  Chronic diseases, such as degenerative arthritis, are presumed service-connected if incurred to a compensable level within one year of separation from service.  38§ C.F.R. §§ 3.307, 3.309(a).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service-connected mental disorder and drowning which caused Veteran's death).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1) (2016).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512   (1995), aff'd, 78 F.3d 604   (Fed. Cir. 1996) (per curiam); see Madden v. Gober, 125 F.3d 1447 (Fed Cir. 1997).

When there is an approximate balance of positive and negative evidence regarding a material issue, the Veteran is given the benefit of the doubt.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  As noted above, the Veteran failed to report for examinations scheduled in January 2017 and April 2017.  When a claimant fails to report for an examination without good cause scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. 3.655 (2016).

Service treatment records show that on enlistment physical in 2003, there were no problems with his left shoulder found, and he did not report any problems with his left shoulder.  In March 2010, the Veteran had an examination of his left shoulder.  There was no tenderness to palpation, and there was full range of motion.  While the Veteran was given a diagnosis for his right shoulder at that examination, his left shoulder was not found to have any abnormalities.  The Veteran's separation examination dated March 2011, however, showed that the Veteran was positive for crepitus in his AC joint on the left shoulder.  He otherwise had a full range of motion with no instability and 5/5 strength.  The examiner noted that the Veteran reported having some left shoulder grinding and popping without pain.

The Veteran was afforded a VA examination in September 2011.  At that time, there was no pain noted in the left shoulder on range of motion testing.  There was no tenderness noted on the left shoulder.  Neither shoulder had swelling, heat, redness or drainage.  There was no weakness and stiffness noted.  Neither shoulder exhibited deformity, instability, giving way, locking, effusion, dislocation or subluxation.  Despite subjective complaints, the Veteran was noted to have a normal left shoulder with no diagnosis.

VA medical records dated November 2012 showed that the Veteran had an unremarkable bony survey of the left shoulder joint.

Direct service connection is not proven, inasmuch as the Veteran's medical records do not show a current left shoulder disability.  The Veteran's contention that his left shoulder impairment noted in service is related to a current left shoulder disability is not supported by the evidence of record.  The Veteran mentioned in the VA treatment notes that he has to overcompensate with his left shoulder due to pain in his right shoulder.  While he is competent to state what left shoulder symptoms he has been experiencing, he is not competent to report that he in fact has a left shoulder disorder in light of the fact that he is a layperson with no medical expertise.  Jandreau v. Nicholson, 492 F. 3d 1372.  Moreover, given the Veteran's failure to show up for the 2017 VA examinations to obtain such an opinion, the Board must render its decision based on the record at hand.

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. §§ 1110 , 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Because the evidence shows that the Veteran does not have such a disability during the pendency of the appeal, the Board finds that the Veteran is not entitled to service connection.

The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  Service connection for a left shoulder disability must be denied.  38 U.S.C.A. § 5107 (b).  


ORDER

Service connection for a left shoulder disability is denied.




____________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


